Citation Nr: 0738561	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
prostate cancer.  The veteran subsequently initiated and 
perfected an appeal of this determination.  In June 2004, the 
veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

This appeal was originally presented to the Board in November 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's active military service included service in 
Vietnam.  

2.  Competent evidence of a current diagnosis of prostate 
cancer has not been presented.  


CONCLUSION OF LAW

Prostate cancer was not incurred during active military 
service, nor as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.312, 3.303, 3.307, 3.309 
(2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in October 2002: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has failed to comply with the holding 
of the United States Court of Appeals for Veterans 
Claims(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  However, given the negative outcome of this 
appeal, no prejudice results to the veteran, as no effective 
date or initial rating will be assigned at this time.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
With respect to his service connection claim for prostate 
cancer, the veteran was afforded VA examination in December 
2002 to assess whether a current diagnosis of prostate cancer 
was warranted.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The veteran seeks service connection for prostate cancer, to 
include as secondary to herbicide exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  Service connection may also be 
awarded for certain disabilities, such as malignant tumors, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes as an initial matter that the veteran had 
multiple periods of service, and was last separated from 
service in December 1972, with a discharge under other than 
honorable conditions.  However, in a February 1997 
administrative decision, VA found his military service 
between February 5, 1964, and February 3, 1967, was 
honorable, as he was entitled to a complete separation from 
active military service at that time.  The remainder of the 
veteran's service, from February 4, 1967, to December 4, 
1972, constitutes a bar to VA benefits.  See 38 C.F.R. § 3.12 
(2007).   

As part of his claim, the veteran has alleged his cancer is 
secondary to herbicide exposure.  A "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  As the 
veteran's service personnel records confirm active military 
service in Vietnam during his period of credible military 
service, his exposure to herbicides is conceded by VA.  

Veterans with herbicide exposure who subsequently develop a 
statutorily specified disability within a time limit 
indicated by statute will be awarded service connection for 
such a disability, provided other evidence does not rebut 
this presumption.  Among the specified disorders is prostate 
cancer, which may manifest to a compensable degree anytime 
after the last date of exposure.  38 U.S.C.A. §§ 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, 
colon cancer is not among those listed diseases.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).  Nevertheless, regardless of whether a claimed 
disability is recognized under 38 U.S.C.A. § 1116 pertaining 
to herbicide exposure presumptive diseases, an appellant is 
not precluded from presenting evidence that a claimed 
disability was due to or the result of herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  However, medical 
evidence of this fact is required.  Id.  

In December 2002, the veteran was afforded a VA medical 
examination to determine whether he in fact had a current 
diagnosis of prostate cancer.  The examiner reviewed the 
veteran's VA medical treatment records, and noted that 
according to the veteran's own statements, he received all 
his medical care at the VA Medical Center in Pittsburgh.  
Thus, no outstanding private medical records existed for 
review.  After reviewing the medical record, the examiner 
confirmed that the veteran had been diagnosed with colon 
cancer, for which he underwent a colon resection that same 
year.  However, the examiner found no evidence supporting a 
current diagnosis of prostate cancer.  The veteran had not 
been seen at the Urology Clinic, and had not had a prostate 
biopsy.  On review of his lab results, his prostate-specific 
antigens (PSA) were within normal limits.  In summary, the 
examiner found "no laboratory or pathologic evidence to 
suggest that the [veteran] has or might have prostate 
cancer."  

At his June 2004 personal hearing before the undersigned 
Veterans Law Judge, the veteran stated he had a current 
diagnosis of prostate cancer within his most recent VA 
treatment records, and those records should be obtained to 
verify his claim.  The veteran's appeal was remanded by the 
Board in November 2004 to obtain any new VA treatment 
records.  

The veteran has stated he has received all medical treatment 
at VA facilities since the initiation of his claim.  VA 
treatment records from the Pittsburgh VA Medical Center have 
been obtained, and they confirm a diagnosis of adenocarcinoma 
of the left colon, verified by biopsy.  In September 2002, 
the veteran underwent surgical removal of this malignancy, 
and did well post-operatively.  He continued to be followed 
on an outpatient basis.  However, the veteran's VA medical 
treatment records are negative for any diagnosis of or 
treatment for prostate cancer.  A subsequent July 2003 
colonoscopy was negative for any additional malignancy, and 
an April 2004 CT scan of the abdomen and pelvis was negative 
for any indications of prostate cancer.  A June 2004 CT scan 
of the pelvis revealed a moderately enlarged prostate gland, 
but no malignancy.  A subsequent CT scan conducted in 
February 2005 was also negative for prostate cancer, and his 
PSA level was within normal limits on testing in May 2004.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
service connection claim for prostate cancer, as he has 
failed to present competent evidence of current diagnosis of 
this disability.  Central to any service connection claim is 
a competent diagnosis of a current disability.  See Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  However, in the 
present case, a December 2002 VA medical examination was 
negative for objective evidence supporting a current 
diagnosis of prostate cancer.  Likewise, the veteran's 
current VA treatment records also do not reflect a current 
diagnosis of prostate cancer, despite the fact the veteran 
has been afforded numerous CT scans of the abdomen and 
pelvis, laboratory studies, and other medical care.  Finally, 
the veteran has himself failed to submit competent evidence 
confirming a current diagnosis of prostate cancer.  In the 
absence of a current diagnosis of prostate cancer, the 
claimed disability, service connection for prostate cancer 
must be denied.  

The Board notes the veteran has been diagnosed with colon 
cancer, status post-operative colon resection; however, colon 
cancer is not a presumptive disorder under 38 U.S.C.A. § 1116 
for veterans with herbicide exposure.  Additionally, service 
connection for colon cancer was denied by the RO within a 
December 2002, and the veteran elected not to appeal that 
decision; thus, that issue is not currently before the Board.  

The veteran has stated at his June 2004 personal hearing that 
he has a current diagnosis of prostate cancer.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the veteran's service connection claim for 
prostate cancer, to include as secondary to herbicide 
exposure, must be denied, as he has failed to present 
competent evidence of a current diagnosis of this disorder.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


